450 S.W.2d 616 (1970)
Nancy SCHUSTER, Appellant,
v.
The STATE of Texas, Appellee.
No. 42584.
Court of Criminal Appeals of Texas.
February 11, 1970.
Milton H. Mulitz, Houston, for appellant.
Carol S. Vance, Dist. Atty., James C. Brough and Rodman E. Gorman, Asst. Dist. Attys., Houston, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ONION, Judge.
The conviction is for violation of Article 476, Vernon's Ann.P.C.,[1] with punishment assessed at a fine of $200.00.
In her sole ground of error appellant challenges the constitutionality of Article 476, supra.
In Alobaidi v. State, Tex.Cr.App., 433 S.W.2d 440, this Court in an opinion by Presiding Judge Woodley upheld the constitutionality of said statute. We adhere to that decision. See also LeBlanc v. State, Tex.Cr.App., 441 S.W.2d 847. As we view it, such statute is not violative of the First Amendment, United States Constitution or Article I, Sec. 8, Texas Constitution, Vernon's Ann.St.
The judgment is affirmed.
NOTES
[1]  The complaint and information were drawn under the portion of the statute which provides:

"Whoever * * * uses any telephone in any manner with intent to harass, annoy, torment, abuse, threaten or intimidate another, except if such call be for a lawful business purpose, shall be guilty of a misdemeanor, and upon conviction shall be fined not less than One Hundred Dollars ($100.00) nor more than One Thousand Dollars ($1,000.00) or by imprisonment in the county jail for not less than one (1) month nor more than twelve (12) months, or by both such fine and imprisonment."